SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ/MF): 76.483.817/0001-20 Publicly Held Company CVM Registration no. 1431-1 SEC Registration (CUSIP) 20441B407  Class B preferred shares SEC Registration (CUSIP) 20441B308  Common shares LATIBEX Registration 29922  Class B preferred shares NOTICE TO THE MARKET Companhia Paranaense de Energia  COPEL, a company that generates, transmits and distributes power to the State of Paraná, with shares listed on the BM&FBOVESPA (CPLE3, CPLE5, CPLE6), NYSE (ELP) and LATIBEX (XCOP), hereby informs its shareholders and the market in general that it received the following information from BlackRock, Inc. in compliance with Article 12 of CVM Instruction 358/02: CIA PARANAENSE DE ENERGIA  COPEL Rua Coronel Dulcídio, 800  3º andar CEP: 80420-170  Curitiba  PR - Brazil Attn: Mr. Rafael Iatauro Investor Relations Officer Phone: 55 41 3222-2027 Fax: +55 (41) 3331-3136 e-mail: rafael.iatauro@copel.com November 10, 2010 Companhia Paranaense de Energia  Announcement of Acquisition of Relevant Interest Dear Sirs, 1 The undersigned BlackRock, Inc. ( BlackRock ), hereby informs you, on behalf of some of its clients and in its capacity as an investment manager, that it has acquired class B preferred shares issued by Companhia Paranaense de Energia ( COPEL ), as a result of which its combined interest on November 9, 2010 totaled 4,228,363 class B preferred shares and 2,242,486 American Depositary Receipts representing class B preferred shares (ADRs), totaling approximately 5.03% of the class B preferred shares issued by COPEL. 2 In compliance with Article 12 of Instruction 358 issued by the Securities and Exchange Commission of Brazil ( CVM ) on January 3, 2002, BlackRock hereby requests COPELs Investor Relations Officer to disclose the following information to the CVM and other competent bodies: (i) BlackRock is headquartered at 40 East 52 nd Street, New York, New York 10022-5911, United States of America; COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ/MF): 76.483.817/0001-20 Publicly Held Company CVM Registration no. 1431-1 SEC Registration (CUSIP) 20441B407  Class B preferred shares SEC Registration (CUSIP) 20441B308  Common shares LATIBEX Registration 29922  Class B preferred shares (ii) The combined interest held by BlackRock totals 4,228,363 class B preferred shares and 2,242,486 ADRs, as detailed in item 1 above; (iii) the above-mentioned shareholding interest is strictly for investment purposes and there is no intention of altering COPELs shareholding control or management structure ; (iv) BlackRock does not hold convertible debentures issued by COPEL; and (v) BlackRock has not entered into any contracts or agreements regulating the exercise of voting rights or the purchase and sale of securities issued by COPEL. 3 We remain at your disposal for any further information you may require. Sincerely, BlackRock, Inc. By proxy Eduardo Lima Curitiba, November 16, 2010 Rafael Iatauro Chief Financial and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 16, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
